Citation Nr: 9906178	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-15 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a back disorder, a 
left shoulder disorder, and residuals of a head injury.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim of entitlement to service 
connection for residuals of a right leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The appellant served on active duty from January 1980 to 
December 1982, and had subsequent periods of active duty for 
training purposes.  This case comes before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from the 
Department of Veterans Affairs (hereinafter VA) regional 
office in New Orleans, Louisiana (hereinafter RO).

The issue of whether new and material evidence has been 
submitted to reopen the appellant's claim of entitlement to 
service connection for residuals of a right leg injury is 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  There is no medical evidence showing that a preexisting 
left shoulder disorder, back disorder, or head injury were 
aggravated by military service or any incident therein.

2.  There is no medical evidence showing a nexus between any 
current back disorder, residuals of a head injury, and left 
shoulder disorder and service.

3.  The claims for service connection for a back disorder, 
residuals of a head injury, and left shoulder disorder are 
not plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for a back 
disorder, a left shoulder disorder, and residuals of a head 
injury are not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Private medical records reveal that in November 1989, while 
cutting tree limbs, the appellant was struck by a tree limb 
on the back of his head and left shoulder.  The veteran was 
not serving on military duty at that time.  On examination, 
the appellant's pupils were equal, round, and reacted to 
light and accommodation.  His scalp had been lacerated and 
was sutured.  His left shoulder incurred a minimally 
displaced clavicle fracture.  Skull series found no 
significant abnormalities.  There was no indication of a back 
disorder.  Additional private medical records dated in 
November 1989, indicated that the appellant's scalp 
laceration was well healed and x-rays showed good alignment 
of the clavicle fracture.  In December 1989, x-rays of the 
clavicle showed that his fracture was "doing well."  

Service medical records indicate that on a periodic 
examination in October 1990, a history of a fractured 
clavicle was reported; however, the appellant's upper 
extremities, spine, and head were normal on examination.  In 
December 1990, a private medical note stated that the 
appellant was not able to participate in weekend National 
Guard activity due to a fractured right foot.  

Service personnel records dated in January 1991, indicated 
that the appellant had incurred an injury to his right leg in 
1989 in an accident at his civilian occupation, and that 
since that time, his performance with his military unit had 
been limited due to that injury.  It was also noted that the 
appellant was not a mobilization asset due to that injury.  
In February 1991, the appellant was separated from service 
for failure to meet retention standards.  

A VA examination conducted in June 1991, was negative for any 
findings of a left shoulder disorder, a back disorder, or 
residuals of a head injury.  Private medical records and a VA 
outpatient treatment record dated in December 1992, indicated 
that the appellant had incurred a gunshot wound to the left 
arm and a cerebral concussion due to being hit on the head 
with a shotgun November 1992.  He complained of headaches and 
blurred vision since that time, as well as left arm swelling 
and pain.  An electroencephalogram conducted in March 1993 
was normal.  

The appellant underwent examinations in July and August 1993, 
for his claim for Social Security disability benefits.  He 
stated that his head hurt in the left parietal area and 
complained of visual and auditory hallucinations, as well as 
headaches and dizziness.  The diagnostic impression was 
organic affective disorder.  Limited range of motion of the 
back was found on examination; however, the examiner stated 
that the appellant had "fairly" full range of motion of the 
back when putting on his shoes.  

VA outpatient treatment records in 1995, reported that the 
appellant complained of back pain.  VA outpatient treatment 
records in 1996, noted a history of chronic back pain and a 
head injury, with an abnormal computerized tomography scan in 
1993.  At a VA neurology consultation in January 1997, the 
appellant complained of headaches, blurred vision, and 
occasional spots before his eyes.  A computerized tomography 
scan in 1996 indicated there was no hemorrhage or mass.  The 
low density seen in the 1993 computerized tomography scan was 
noted as most likely post-inflammatory or post-traumatic.  
Thereafter, VA outpatient treatment records in 1997, gave a 
history of head trauma and back pain.  

The appellant testified at a personal hearing before the RO 
in July 1997, that he aggravated his pre-existing 
disabilities when he jumped from a truck during a field 
exercise program while on annual training in January 1991.  
He stated that he was sent to the troop medical clinic but 
was not treated.  Although he had his helmet on at the time, 
he stated he hit his head, and thereafter experienced 
headaches and auditory hallucinations.  The appellant 
testified that he currently has back and left shoulder pain 
due to this incident.  Additionally, the appellant testified 
before the undersigned at a videoconference hearing conducted 
in September 1998.  He stated that he injured his back, left 
shoulder, and head in 1989 when a tree limb fell on him.  
Thereafter, in January 1991, he noted that he was ordered to 
annual training where he jumped from the back end of a truck, 
injuring his head, left shoulder, and back.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991).  Service connection may be granted for a preexisting 
disorder if the disability was aggravated by service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.303(c) (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a).  Establishing a 
well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
disability had its onset in service or is service-connected; 
it requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet.App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet.App. 498 (1995); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For 
some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  

In the instant case, the appellant testified both before the 
RO and the Board that he reinjured and therefore, aggravated, 
his preexisting left shoulder disorder, back disorder, and 
head injury while on annual training with the National Guard 
in January 1991, when he jumped from the back of a truck.  
Due consideration has been given to the appellant's testimony 
adduced here.  The Board has no reason to doubt his testimony 
that he jumped from the back of a truck.  The appellant's lay 
testimony is competent to establish the occurrence of an 
incident or injury.  The appellant is also competent to 
testify as to whether he hit his head, or landed on his back 
and left shoulder.  However, his sworn testimony and other 
statements are not competent evidence to establish that his 
preexisting disorders were aggravated by his military 
service, or that any current disorder is a result of this 
incident.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
appellant is not competent to make a determination that his 
preexisting back disorder, head injury, or left shoulder 
disorder were aggravated by this incident, or any incident of 
military service, or that any current disorder is a result of 
service, or any incident therein.  Espiritu v. Derwinski, 2 
Vet.App. 492,  495 (1992); Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).

The evidence of record reveals that the appellant incurred a 
left shoulder injury and a scalp laceration in 1989.  At that 
time, there was no evidence of a back injury.  The service 
medical records are negative for any treatment or findings of 
a left shoulder disorder, a back disorder, or residuals of a 
head injury.  A history of a fractured clavicle was noted on 
a service periodic examination in October 1990; however, 
examination at that time found no abnormalities of the upper 
extremities.  The fact remains that there is no competent 
medical evidence on file which shows that the appellant's 
preexisting back disorder, left shoulder disorder, and head 
injury were aggravated by service, or any incident therein, 
despite his assertions that such a causal relationship 
exists.  The service medical records show no treatment or 
findings of an injury to the appellant's left shoulder, back, 
or head during his annual training from January 1991 to 
February 1991.  Furthermore, there is no medical evidence 
linking any current disorder to service, or to any incident 
therein.  For the reasons discussed above, the Board finds 
that the appellant's claims for entitlement to service 
connection for a left shoulder disorder, a back disorder, and 
residuals of a head injury are not well grounded.  Although 
the RO did not specifically state that it denied the 
appellant's claims on the basis that they were not well 
grounded, the Board concludes that this was not prejudicial 
to the appellant.  See Edenfield v. Brown, 8 Vet.App 384 
(1995) (en banc) (when the Board decision disallowed a claim 
on the merits where the United States Court of Veterans 
Appeals (hereinafter Court) finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69, 77-80 
(1995).  However, unlike the situation in Robinette, the 
appellant has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well grounded.  Additionally, 
the statement of the case and supplemental statements of the 
case, as well as this decision, have advised the appellant of 
the evidence necessary in order to present a well grounded 
claim.

Accordingly, service connection for a back disorder, a left 
shoulder disorder, and residuals of a head injury is not 
warranted.  


ORDER

The claims of entitlement to service connection for a back 
disorder, a left shoulder disorder, and residuals of a head 
injury are denied.


REMAND

The appellant contends that service connection for a right 
leg disorder is warranted as his previously injured right leg 
was aggravated during a period of active duty for training 
during 1991.  The issue of entitlement to service connection 
for a right leg disorder was most recently denied by the RO 
by a rating action dated in February 1993.  An appeal as to 
this issue was not perfected and therefore, that decision is 
final.  38 U.S.C.A. § 7105 (West 1991).  To reopen a finally 
denied claim, a veteran must submit new and material 
evidence. 38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.104 (1998).  Evidence is new when it is not merely 
cumulative of other evidence on the record.  Material 
evidence is relevant to, and probative of, the issue at hand, 
and must be "so significant that it must be considered in 
order to fairly decide the merits of the claim" and that 
this evidence should "contribute to a more complete picture 
of the circumstances surrounding the origin of" a current 
right leg disorder, if any.  38 C.F.R. § 3.156(a) (1998); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In support of his claim to reopen, the appellant submitted 
evidence that he deemed to be "new and material."  However, 
upon review, the RO determined the documents to be submitted 
to be duplicative of evidence already considered by the RO in 
its 1993 decision.  As such, the RO returned the documents to 
the appellant in March 1997, stating that "[t]he evidence, 
service medical records, is a duplicate of evidence already 
in file and has therefore already been considered."  

Although a procedure of making copies for the claims file of 
original documents and returning the original documents to an 
appellant where he requests that the original documents be 
returned to him is probably a harmless procedure in most 
cases.  However, the Board emphasizes that a procedure which 
involves returning duplicate copies of evidence to an 
appellant -- especially in a case where the issue is whether 
the evidence submitted is new and material evidence to reopen 
a claim -- is not harmless in that, in most cases as in this 
one, such a procedure will require the case to be remanded 
because the procedure impedes the Board's review of the 
evidence on appeal.  In other words, the Board's review of 
whether documents submitted by the appellant constitute 
"new" evidence for the purpose of reopening his claim or 
whether those documents are duplicates of or are cumulative 
of evidence already of record, is hampered where the 
documents in question are not in the claims file for the 
Board's review (or, perhaps in a later appellate stage, for 
review by the Court).  The Board must be able to examine the 
newly submitted evidence and compare it to the old evidence 
in the file to determine whether the newly submitted evidence 
is duplicate or cumulative evidence.  Because the RO returned 
evidence to the appellant rather than placing it in the 
claims file, this case must be remanded so that the RO can 
ask the appellant to resubmit the evidence that he submitted 
in conjunction with his claim to reopen so that this evidence 
can be reviewed on appeal.

Further, although the RO received the appellant's notice of 
disagreement in March 1997, as to the issue of whether new 
and material evidence had been submitted to reopen the claim 
of entitlement to service connection for a right leg 
disorder, the statement of the case issued in April 1997 
failed to address this issue.  Although subsequent 
supplemental statements of the case addressed the issue of 
whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right leg disorder, the RO did not provide the appellant with 
any overview of the laws and regulations pertaining to issue 
of new and material evidence and/or finality of prior 
decisions. 


For the reasons noted above, the case is remanded for the 
following actions:

1.  The RO must send the appellant a 
letter requesting that he resubmit the 
evidence which he submitted in 
conjunction with his claim that was 
returned to him in March 1997.  He need 
only resubmit the evidence returned to 
him by the RO.  He should be afforded a 
reasonable time to resubmit the evidence.  
The veteran is advised that failure to 
provide those records or to cooperate in 
any way with the development of his claim 
could result in an adverse decision. Wood 
v. Derwinski, 1 Vet.App. 191, 193 (1991).

2.  Thereafter, the RO should 
readjudicate the appellant's claim of 
whether new and material evidence has 
been submitted to reopen the claim of 
entitlement to service connection for a 
right leg disorder.  See 38 C.F.R. 
§ 3.156(a) (1998); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  If the claim 
cannot now be allowed, the appellant and 
his representative should be provided a 
supplemental statement of the case, to 
include the laws and regulations 
regarding the issue of new and material 
evidence and/or finality of prior 
decisions.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).   This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the appellant until he receives further notice; however, he 
may present additional evidence or argument while the case is 
in remand status at the RO.  Cf. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 11 -


